                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


WILLIAM BARTLETT,                                   CV 19-113-BLG-SPW-TJC

                    Plaintiff,
                                                    ORDER
vs.

LVNV FUNDING, LLC,

                    Defendant.

      On January 21, 2020, prose Plaintiff William Bartlett filed his Preliminary

Pretrial Statement. Plaintiff submitted several exhibits with his filing. Upon

review of the exhibits it appears they contain private financial information,

including unredacted account numbers. Accordingly, IT IS ORDERED that

Exhibits A-E shall be filed under seal.

      Plaintiff is advised that any future filings containing personal identifiers,

including financial account numbers should be redacted to the last four digits of the

account number. See Guide for Filing in the District of Montana, Rule 6( d),

available online at: https://www.mtd.uscourts.gov/manuals-training.

      DATED this 22nd day of January 2020.


                                          TI§Mt~t=AN
                                          United States Magistrate Judge
